DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is a response to an application filed on 08/08/2022 where claims 1-7 are pending.
Information Disclosure Statement

3.	The information disclosure statement (IDS) is submitted on 08/08/2022, has been considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Drawings
4.	The drawings were received on 08/08/2022. These drawing are acceptable.

Claim Objections 
5.	Claims  1 and 7 are  objected to because of the following informalities: 
These claims recites “BICM decoder” without initially defining what “BICM” is stands for.  The acronym “BICM” should be fully spelled out. So one skilled in the art can quickly ascertain the meaning of the applicant's invention.
Appropriate correction is required


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US Pub:  20130219431 A1)  hereinafter Hong  and in view of Khan et al. (US Pub  20070165566 A1) and further in view of Choi et al. (US Pub 20160044309 A1)  hereinafter Choi 

As to claim 1. Hong teaches a broadcast signal reception apparatus, comprising: ([0004]a broadcast signal transmitting apparatus and a broadcast receiving apparatus that can transmit and receive additional broadcast sign)
a time deinterleaver configured to perform time deinterleaving on a received signal corresponding to a broadcast signal frame, ([0228] BICM decoder of the broadcast signal receiver first performs MISO decoding or MIMO decoding on each set of data and, then, outputs the data processed with MISO decoding or MIMO decoding in bit units; BICM decoder of the broadcast signal receiver perform time deinterleaving and cell deinterleaving procedures)
 the broadcast signal frame including a preamble for signaling time interleaver information; [0087] [0190] , broadcast signal frame includes preamble and  time interleaving)
a core layer BICM   decoder configured to restore core layer data corresponding to the broadcast signal frame; ([0079][0190] [0193]Fig. 14, a BICM decoder  138300 of the broadcast signal receiver perform the BICM encoding of the broadcast signal transmitter in a reverse  order i.e., restore , L1 signaling is base/core layer)
BICM ([0190] Fig. 12, BICM decoder)
BICM ([0190] Fig. 12, BICM decoder)
wherein the time interleaver information is information about a time interleaver operation.  ([0205] Fig. 11, time interleaver  604160 perform interleaving on the cell-interleaved PLP data in time units, so as to output the time-interleaved PLP data to the frame builder)
Hong does not teach an enhanced layer symbol extractor configured to extract enhanced layer symbols by performing cancellation corresponding to the core layer data using the output from the core layer [  ] decoder; an enhanced layer [  ]  decoder configured to restore enhanced layer data corresponding to the enhanced layer symbols
Khan teaches [  ] to extract enhanced layer symbols by performing cancellation corresponding to the core layer data using the output from the core layer [  ] decoder;  ([0066] Fig. 15, receiver uses such channel estimates for reconstructing the decoded base layer for cancellation from the overall received signal,  base layer is reconstructed by the receiver using the channel estimate information, as per block 1525,  receiver 490 then cancels the reconstructed base layer from the overall received signal, thus isolating the enhanced layer, as per block 1530. Receiver 490 subsequently decodes the enhanced base layer)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Khan with the teaching of Hong because Khan teaches that  , a mobile station receiver would improve the quality of broadcast reception of video images, audio and/or other information signals, when reception and decoding of both the base layer and the enhancement  layer. (Khan [0067])
The combination of Hong and Khan does not teach and an enhancement an enhanced layer symbol extractor configured; an enhanced layer [  ]  decoder configured to restore enhanced layer data corresponding to the enhanced layer symbols
Choi teaches and an enhancement an enhanced layer symbol extractor configured ([0138] inverse transformation on symbols extracted by parsing an enhancement  layer stream)
an enhanced layer [  ]  decoder configured to restore enhanced layer data corresponding to the enhanced layer symbols, ([0138] Fig.2A,  interlayer decoder  24  24 reconstructs enhancement layer images by decoding an enhancement layer stream;  a residual of respective blocks reconstructed by performing entropy encoding, inverse quantization, and inverse transformation on symbols extracted by parsing an enhancement layer stream)
Therefore, It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine teaching of Choi with the teaching of Hong and Khan  because Choi teaches that by further decoding and enhancement layer stream in addition to the base layer stream, images of a high speed frame rate may be reconstructed. (Choi [0125])
Claim 7 is/are interpreted and rejected for the same reasons as set forth in claim 1.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, Khan, Choi  and  further in view of Ko et al. (US Pub 20130343468 A1)  hereinafter Ko

As to claim 2 the combination of Hong, Khan and Choi  specifically Hong teaches , wherein the preamble includes a PLP identification information for identifying Physical Layer pipes  (PLPs) ( [0439] [0621] Fig. 6, frame builder 100300 generate a transmission frame, transmission frame includes preamble, preamble may include a common PLP, and a plurality of PLPs; preamble includes a P1 signaling information region, each PLP included in a signal frame is identified by Physical Layer Pipes PLP ID, LLP ID etc.)
 the combination of Hong, Khan and Choi   does not teach  and a layer identification information for identifying layers.  
Ko teaches and a layer identification information for identifying layers ([0432] [0574] [0578]  Fig. 43, transmission frame includes preamble an preamble  first signaling information, the first signaling information includes an identifier, e.g., the PLP_ID field shown in FIG. 43, for identifying each of the multiple PLPs that identifies type of data , mandatory ( base layer)  and optional  (enhancement layer) of the broadcasted service/ identifies layers based on type of data)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Ko with the teaching of Baek and Hong, Khan and Choi  because Ko teaches that using at least 2 or more preamble would be more robust against a burst fading effect, which may occur in a mobile fading environment, thus signal detection performance can be enhanced. (Ko [0363])
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, Khan, Choi, Ko   and  further in view of Hong et al.(US Pub: 20150078477 A1) hereinafter Hong 477

As to claim 3 the combination of Hong, Khan, Choi  and Ko does not teach  wherein the time interleaver information is included in the preamble for each of the Physical Layer Pipes (PLPs) inside of a NUM_PLP loop independently of the layer identification information.  
Hong477  teaches wherein the time interleaver information is included in the preamble for each of the Physical Layer Pipes (PLPs) ([0428] [0474] Fig. 26, Fig. 27, Fig. 34, MIMO transmission data that are being transmitted in parallel may be processed in parallel and transmitted by multiple time interleaver  212100,; signaling information corresponds to information being used by the receiver for recovering data included in multiple PLP regions, the P1 signaling information region 503100, the L1 signaling information region 503200, and the common PLP region 503300 may be collectively referred to as a preamble)
 inside of a NUM_PLP loop independently of the layer identification information ([0501] [0502] Fig. 35, Fig. 36, the NUM PLP Loop 36 include a PLP_PROFILE field, in case the component being transmitted through the PLP is identified (or distinguished) as a base layer or an enhancement layer, the PLP transmitting the base layer becomes the mandatory PLP, and the PLP transmitting the enhancement layer becomes the optional PLP)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Hong477 with the teaching of Baek, Hong and Ko because Hong477 teaches that when at least 2 or more preamble symbols are used, it will be robust against a burst fading effect, which may occur in a mobile fading environment, and that a signal detection performance can be enhanced.(Hong477[0433])
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong, Khan, Choi, Ko, Hong477  and  further in view of Baek et al. (US Pub: 20160197759 A1) hereinafter Baek

As to claim 4 the combination of Hong, Khan, Choi, Ko and Hong477 does not teach , wherein the broadcast signal frame corresponds to a multiplexed signal, the multiplexed signal corresponding to a combination of a core layer signal and a power- reduced enhanced layer signal.  
Baek teaches  wherein the broadcast signal frame corresponds to a multiplexed signal, the multiplexed signal corresponding to a combination of a core layer signal and a power- reduced enhanced layer signal.   ([0598] [0599] [0600] Fig. 38B, core layer and enhanced layer are combined in the LDM injection block, an injection level controller is used to reduce power of the enhanced compared to the core layer in order to output transmission energy that will achieve a specific bit rate/enhancement layer power is reduced at LDM injection block and combined with core layer)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Baek  with the teaching of Hong, Khan, Choi, Ko, Hong477 because Baek teaches that Reducing  power of the enhanced layer compared to the core layer in order to output transmission energy that would achieve a specific bit rate. (Baek [0599])
As to claim 5 the combination of Hong, Khan, Choi, Ko, Hong477 and Baek specifically Baek teaches , wherein the power-reduced enhanced layer signal is generated corresponding to a scaling factor ([0599] an injection level controller is used to reduce power of the enhanced layer compared to the core layer (scaling power, scaling factor) in order to output transmission energy that will achieve a specific bit rate)
 and the power of the multiplexed signal is reduced corresponding to a normalizing factor in a transmitter ([0599][602] Fig. 38A, Fig. 38B,  an injection level controller is used to reduce power  of the enhanced layer compared to the core layer in order to output transmission energy that will achieve a specific bit rate; signals combined through the LDM injection block 38100 are normalized in a power normalizer  block after power of all the signals is combined)
  Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Baek  with the teaching of Hong, Khan, Choi, Ko, Hong477 because Baek teaches that Reducing  power of the enhanced layer compared to the core layer in order to output transmission energy that would achieve a specific bit rate. (Baek [0599])

Claim 6 is rejected under 35 U.S.C 103 as being unpatentable over Hong, Khan, Choi, Ko, Hong477 Baek, and  further in view of  Beerends et al. (US Pub: 20050159944 A1) hereinafter Beerends 
As to claim 6 the combination of Hong, Khan, Choi, Ko, Hong477 and Baek specifically Baek teaches wherein the scaling factor decreases as a reduction in power corresponding to the power- reduced enhanced layer signal becomes larger, ([0599] an injection level controller is used to reduce power of the enhanced layer compared to the core layer (scaling power - scaling factor) in order to output transmission energy that will achieve a specific bit rate,(when enhanced layer power is high then reduction of power by injection level controller become larger).
as the reduction in power becomes larger. (Baek [0599] an injection level controller is used to reduce power of the enhanced layer compared to the core layer (scaling power - scaling factor) in order to output transmission energy that will achieve a specific bit rate,(when enhanced layer power is high then reduction of power by injection level controller become larger) ).
the combination of Hong, Khan, Choi, Ko, Hong477 and Baek does not teach  and the normalizing factor increases
 	 Beerends teaches and the normalizing factor increases ( [0004] first scaling factor which is a function of the reciprocal value of the power of the output signal increased by an adjustment value (power normalized by normalization factor); 
therefore it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching Beerends with the teaching of Hong, Khan, Choi, Ko, Hong477 and Baek because Beerends teaches that scaling 
the output signal and/or the input signal of a system would allow to compensate a small deviations of the power thus degraded output signal is scaled locally to match the reference input signal in the power domain. (Beerends [0004] [0006])
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ATIQUE AHMED/Primary Examiner, Art Unit 2413